Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01210-CV
____________
 
FRED SAMSON, Appellant
 
V.
 
COLONIAL COUNTY MUTUAL, Appellee
 

 
On Appeal from the County Civil Court at Law No. 2
Harris  County, Texas
Trial Court Cause No. 833,193
 

 
M E M O R
A N D U M  O P I N I O N




This is
an appeal from a judgment signed November 17, 2005.  The clerk=s record was filed on December 1,
2005.  On January 18, 2006, appellant informed the court that no reporter=s record would be filed in this
appeal.  Therefore, appellant=s brief was originally due February 17, 2006. 
Appellant did not file a brief or motion for extension of time by the due
date.  On March 9, 2006, the court ordered appellant to file his brief, with a
motion for extension of time, on or before April 3, 2006, or face dismissal of
the appeal.  See Tex. R. App. P.
42.3(b).  On April 3, 2006, one volume of reporter=s record was filed.  Therefore, the
court extended the time to file appellant=s brief until May 3, 2006.  Appellant
did not file a brief or motion for extension of time.  Accordingly, on May 25,
2006, this court again ordered appellant to file a brief and motion for
extension of time by June 9, 2006, or face dismissal of the appeal.  See
Tex. R. App. P. 42.3(b).  On June
12, 2006, this court received a non-conforming brief from appellant.  No motion
for extension of time was filed.  On June 13, 2006, the court returned the
nonconforming brief to appellant for correction.  See Tex. R. App. P. 9.4(i) (directing
return of nonconforming documents for correction).  When the brief was returned,
the court ordered appellant to file his corrected brief by June 23, 2006.  To
date, appellant has not filed his brief.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.